Name: 2002/231/EC: Commission Decision of 18 March 2002 establishing revised ecological criteria for the award of the Community eco-label to footwear and amending Decision 1999/179/EC (Text with EEA relevance) (notified under document number C(2002) 1015)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  technology and technical regulations;  marketing;  environmental policy;  leather and textile industries
 Date Published: 2002-03-20

 Avis juridique important|32002D02312002/231/EC: Commission Decision of 18 March 2002 establishing revised ecological criteria for the award of the Community eco-label to footwear and amending Decision 1999/179/EC (Text with EEA relevance) (notified under document number C(2002) 1015) Official Journal L 077 , 20/03/2002 P. 0050 - 0056Commission Decisionof 18 March 2002establishing revised ecological criteria for the award of the Community eco-label to footwear and amending Decision 1999/179/EC(notified under document number C(2002) 1015)(Text with EEA relevance)(2002/231/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular Article 4 and Article 6(1) thereof,Whereas:(1) Under Regulation (EC) No 1980/2000 the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria are to be established according to product groups.(3) It also provides that the review of the eco-label criteria, as well as of the assessment and verification requirements related to the criteria, is to take place in due time before the end of the period of validity of the criteria specified for each product group. That review is to result in a proposal for prolongation, withdrawal or revision.(4) It is appropriate to revise the ecological criteria that were established by Commission Decision 1999/179/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to footwear(2) in order to reflect the developments in the market. At the same time, the period of validity of that Decision as extended by Decision 2001/832/EC(3) should be modified.(5) A new Commission Decision should be adopted establishing the specific ecological criteria for this product group, which will be valid for a period of five years.(6) It is appropriate that, for a limited period of not more than 12 months, both the new criteria established by this Decision and the criteria established by Decision 1999/179/EC should be valid concurrently, in order to allow sufficient time for companies that have been awarded or that have applied for the award of the eco-label for their products, prior to the date of application of this Decision, to adapt those products to comply with the new criteria.(7) The measures provided for in this Decision are based on the draft criteria developed by the European Union Eco-Labelling Board established under Article 13 of Regulation (EC) No 1980/2000.(8) The measures provided for in this Decision are in accordance with the opinion of the committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, footwear must fall within the product group "footwear" as defined in Article 2, and must comply with the ecological criteria set out in the Annex to this Decision.Article 2The product group "footwear" shall comprise:All articles of clothing designed to protect or cover the foot, with a fixed outer sole which comes into contact with the ground.Article 3For administrative purposes the code number assigned to the product group "footwear" shall be "017".Article 4Article 3 of Decision 1999/179/EC is replaced by the following: "The product group definition and the specific ecological criteria for the product group shall be valid until 31 March 2003."Article 5This Decision shall apply from 1 April 2002 until 31 March 2006. If on 31 March 2006 revised criteria have not been adopted, this Decision shall apply until 31 March 2007.Producers of products falling within the product group "footwear" which have already been awarded the eco-label before 1 April 2002 may continue to use that label until 31 March 2003.Producers of products falling within the product group "footwear" which have already applied for the award of the eco-label before 1 April 2002 may be awarded the eco-label under the terms Decision 1999/179/EC until 31 March 2003.From 1 April 2002, new applications for the award of the eco-label for the product group "footwear" shall satisfy the criteria set out in this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 18 March 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 57, 5.3.1999, p. 31.(3) OJ L 310, 28.11.2001, p. 30.ANNEXFRAMEWORKThe aims of the criteriaThese criteria aim in particular at:- limiting the levels of toxic residues,- limiting the emissions of volatile organic compounds, and- promoting a more durable product.The criteria are set at levels that promote the labelling of footwear which has a lower environmental impact.Assessment and verification requirementsThe specific assessment and verification requirements are indicated within each criterion.Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the competent body assessing the application.The functional unit is one pair of shoes. Requirements are based on shoe size 40 Paris point. For children's shoes the requirements apply for a size 32 Paris point (or the largest size in the case of maximum sizes smaller than 32 Paris point).Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications.The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria (note:it is not required to implement such management schemes).CRITERIA1. Residues in the final product(a) The average concentration of residues of Chromium (VI) in the final product shall not exceed 10 ppm and the residues of Arsenic, Cadmium and Lead shall not be detected in the final product (using the method specified below).Assessment and verification: the applicant and/or his supplier(s) shall provide a test report, using the following test methods):Cr(VI): CEN TC 309 WI 065 - 4.2 or DS/EN 420 or DIN 53314: 1996-04 (note:difficulties in measurement due to interferences may be encountered when analysing certain coloured leather);Cd, Pb, As: CEN TC 309 WI 065 - 4.3 Sample preparation: (1) Separate the upper components from the bottom components. (2) Grind completely the upper components and the bottom components, keeping both separate. (3) Analyse a sample of each of these two preparations. (4) The substances in each of these two samples shall not be detectable.(b) The amount of free and partially hydrolysable formaldehyde of the textile components of the footwear shall not exceed 75 ppm and of the leather components shall not exceed 150 ppm.Assessment and verification: the applicant and/or his supplier(s) shall provide a test report, using the following test methods: Textiles: CEN TC 309 WI 065 - 4.4; Leather: CEN TC 309 WI 065 - 4.4.2. Emissions from the production of material(a) The waste water from leather tanning sites and from the textile industries shall be treated, either by an in-house or municipal waste water treatment plant/facility, so as to achieve a reduction of the COD content of at least 85 %.Assessment and verification: the applicant shall provide a test report and complementary data, using the following test method: COD: ISO 6060 Water quality, determination of chemical oxygen demand.(b) Tannery waste water after treatment shall contain less than 5 mg Chromium (III)/l.Assessment and verification: the applicant shall provide a test report and complementary data, using the following test methods: ISO 9174 or EN 1233 or EN ISO 11885 for Cr.3. Use of harmful substances (up until purchase)(a) Pentachlorophenol (PCP) and Tetrachlorophenol (TCP) and its salts and esters shall not be used.Assessment and verification: the applicant and/or his supplier(s) shall provide a declaration that the materials do not contain such chlorophenols. Should a verification of this declaration be carried out, the following test methods shall be used: CEN TC 309 WI 065 - 4.5: Textiles: limit value 0,05 ppm; Leather: limit value 5 ppm.(b) No azo dyes shall be used that may cleave to any of the following aromatic amines:>TABLE>Assessment and verification: the applicant and/or his supplier(s) shall provide a declaration that such azo dyes have not been used. Should a verification of this declaration be carried out, the following test method shall be used: CEN TC 309 WI 065 - 4.5:Textiles: limit 30 ppm. (note:false positives are possible for 4-aminoazobenzene and confirmation is therefore recommended);Leather: limit 30 ppm. (note:false positives are possible for 4-aminoazobenzene, 4-aminodiphenyl and 2-naphthylamine and confirmation is therefore recommended).(c) The following N-Nitrosamines shall not be detected in rubber.N-nitrosodimethylamine (NDMA)N-nitrosodiethylamine (NDEA)N-nitrosodipropylamine (NDPA)N-nitrosodibutylamine (NDBA)N-nitrosopiperidine (NPIP)N-nitrosopyrrolidine (NPYR)N-nitrosomorpholine (NMOR)N-nitroso N-methyl N-phenylamine (NMPhA)N-nitroso N-ethyl N-phenylamine (NEPhA)Assessment and verification: the applicant shall provide a test report, using the following test method: EN 12868 (1999-12).(d) C10-C13 chloralkanes shall not be used in leather, rubber or textile components.Assessment and verification: the applicant and/or his supplier(s) shall provide a declaration that such chloralkanes have not been used.4. Use of volatile organic compounds (VOCs) during final assembly of shoesThe total use of VOCs during final footwear production, for the following categories, shall not exceed on average:General sports, school footwear, occupational, men's town, cold weather footwear: 25 gram VOC/pair,Casual, women's town: 25 gram VOC/pair,Fashion, infants, indoor: 20 gram VOC/pair.VOCs are any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use.Assessment and verification: the applicant shall provide a calculation of the total use of VOCs during final shoe production, together with supporting data, test results and documentation as appropriate, with the calculation made using CEN TC 309 WI 065 - 4.7.Registration of purchased leather, adhesives, finishes and production of footwear during at least the last six months is required.5. Use of PVCThe footwear shall not contain PVC. Recycled PVC may, however, be used in outsoles, where no use is made of DEHP (bis(2-ethylhexyl)phthalate), BBP (butylbenzylphthalate) or DBP (dibutylphthalate) in preparing the recycled PVC.Assessment and verification: the applicant shall provide a declaration of compliance with this criterion.6. Energy ConsumptionThe applicant is requested on a voluntary basis to provide detailed information on the energy consumption per pair of footwear.Assessment and verification: the applicant is requested to provide the relevant information.7. Electric componentsThe footwear shall not contain any electric or electronic components.Assessment and verification: the applicant and/or his supplier(s) shall provide a corresponding declaration of compliance with this criterion.8. Packaging of the final productWhere cardboard boxes are used for the final packaging of footwear, they shall be made from a minimum of 80 % recycled material.Where plastic bags are used for the final packaging of footwear, they shall be made from recycled material.Assessment and verification: a sample of the product packaging shall be provided on application, together with a corresponding declaration of compliance with this criterion.9. Information on the packaging(a) User InstructionsThe following information (or equivalent text) shall be supplied with the product: "These shoes have been treated to improve their water resistance. They do not require further treatment." (This criterion is applicable only to footwear that has been water-resistant treated) "Where possible repair your footwear rather than throw them away. This is less damaging to the environment." "When disposing of footwear, please use appropriate local recycling facilities where these are available."(b) Information about the eco-labelThe following text (or equivalent text) shall appear on the packaging: "For more information visit the EU Eco-label web-site: http://europa.eu.int/ecolabel"Assessment and verification: the applicant shall provide a sample of the product packaging and of the information supplied with the product, together with a declaration of compliance with each part of this criterion.10. Information appearing on the eco-labelBox 2 of the eco-label shall contain the following text:- low air and water pollution,- harmful substances avoided.Assessment and verification: the applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion.11. Parameters contributing to durabilityOccupational and safety footwear shall carry the EC mark (in accordance with Council Directive 89/686/EEC(1) of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment).All other footwear shall meet the requirements indicated in the table below.Assessment and verification: the applicant shall provide a test report corresponding to the parameters indicated in the table below, using test methods CEN TC 309 WI 065 - 4.9.>TABLE>In addition, specialist cold footwear shall meet the following requirements for water resistance:Uppers: penetration time &gt;= 240 min, absorption &lt; 25 %.Outsoles: penetration time &gt;= 60 min and after 2 hours water absorption &lt; 20 % (highly water resistant - applicable only to certain soling material).(1) OJ L 399, 30.12.1989, p. 18.